Citation Nr: 0001008	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-33 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
disability claimed to have arisen from treatment at VA 
medical facilities for a right shoulder injury in December 
1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from September 1968 
to August 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a September 1997 rating action, 
with which the veteran expressed disagreement later that same 
month.  A statement of the case was issued in October 1997, 
and a substantive appeal was received in December 1997.  A 
hearing at which the veteran testified was conducted by a 
hearing officer at the RO in February 1998, and a 
supplemental statement of the case was issued in June 1998.  
Thereafter, the case was forwarded to the Board and, in 
September 1998, the Board remanded the matter to the RO to 
have the veteran scheduled for a Travel Board hearing before 
a Member of the Board at the RO, consistent with a request 
submitted by the veteran's representative.  After initially 
confirming his desire to appear at such a hearing in an April 
1999 statement, the veteran subsequently withdrew his hearing 
request in a statement received at the RO in August 1999.  
Accordingly, the case was then transferred to the Board in 
Washington, DC.  


FINDING OF FACT

The veteran's assertion that he sustained a fractured right 
shoulder and/or developed right axillary nerve damage, as a 
result of treatment provided at VA medical facilities in 
December 1996, is not supported by any medical evidence that 
would render the claim for entitlement to benefits under 
38 U.S.C.A. § 1151 plausible under the law.

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151, for disability claimed 
to have arisen from treatment at VA medical facilities in 
December 1996.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a) (1999).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment, and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims), in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1999).


Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, we 
must also note that a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West,
118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  Thus, the threshold question for any claim, 
including one filed under the provisions of 38 U.S.C.A. 
§ 1151, is whether the claimant has presented a well-grounded 
claim.  See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant provides must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460 (1999).

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  

In this case, the veteran has claimed that he developed nerve 
damage and a fracture in his right shoulder because he was 
not given timely and/or appropriate treatment by VA medical 
personnel for a dislocated right shoulder.  In this regard, 
the available medical evidence reflects that, at 
approximately 9:18 PM on December 18, 1996, the veteran 
presented himself to a private hospital (Cabarrus Memorial 
Hospital), complaining of right shoulder pain.  He explained 
that he had slipped and fallen getting out of the bathtub, at 
3:00 PM.  X-rays of the shoulder revealed an anterior 
dislocation of the right humeral head, and fracture fragments 
adjacent to the glenoid fossa, which were considered to be 
either from the glenoid or the greater tuberosity of the 
humerus.  The diagnostic impression entered on the summary 
report of the veteran's treatment at this hospital was that 
he had a dislocated right shoulder with glenoid fracture.  In 
addition, however, the report also revealed that the 
veteran)-

was quick to note that he does not want anything 
done here which he has to pay for.  He states that 
he is a veteran and is in the process of filing for 
personal bankruptcy and requests that we call the 
VA hospital to determine whether or not they will 
reimburse any cost related to his care at this 
facility.  

The report went on to reflect that a physician at the 
Salisbury VA Medical Center (VAMC) was contacted, and that 
this VA physician apparently advised that he could not 
approve payment for the veteran's treatment, but would 
approve transfer to the Salisbury VAMC.  Evidently, the 
veteran then requested that his transportation be arranged.

VA medical records reflect that, at 1:00 AM December 19, 
1996, the veteran apparently arrived at the Salisbury VAMC, 
on transfer from the Cabarrus Memorial Hospital.  At the VA 
facility, it also appears to have been determined that the 
veteran had sustained a right shoulder dislocation, and a 
fracture of the right glenoid.  X-rays were apparently taken 
at 3:05 AM on December 19th.  They were characterized as an 
incomplete study, but nevertheless were interpreted as 
revealing a dislocation of the right shoulder together with a 
comminuted fracture of the right glenoid.  For reasons that 
are not stated in this record, the veteran was then 
transferred to the Durham VAMC for reduction of the shoulder 
dislocation.  (In a June 1997 statement from another VA 
physician who indicated that he had reviewed the records, it 
is suggested that it was necessary to transfer the veteran to 
Durham, because of an absence of an appropriate specialist at 
Salisbury.)  

The records obtained from the Durham VAMC do not reflect what 
time it was on December 19th when the veteran arrived at that 
facility, but they do show that medical personnel there were 
able to reduce the shoulder.  This was evidently accomplished 
on the third attempt.  These records also show that the 
veteran was discharged from the Durham VAMC at 12:45 PM and 
transferred back to the Salisbury VAMC, where he was received 
at 2:45 PM on December 19th.  From there, he was apparently 
sent home, with instructions to keep a followup appointment 
that had been arranged for December 27th, at the Durham VAMC.  

Subsequently dated VA medical records reflect that the 
veteran was seen for complaints of right shoulder pain and 
limited range of motion, at which time it was determined that 
he had sustained an axillary nerve palsy.  In March 1997, the 
veteran underwent a right rotator cuff repair with resection 
of avulsed bony fragments, as well as an acromionectomy with 
a distal clavicle resection, apparently intended to address 
the veteran's right shoulder complaints.  In May 1997 
records, however, it was noted that the veteran continued to 
have decreased strength and range of motion of the shoulder, 
in addition to decreased sensation.  This was attributed, in 
part, to the veteran's axillary nerve damage, and it is this 
nerve damage for which the veteran now seeks benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

In August 1997, the RO obtained an opinion, dated in July 
1997, regarding the etiology of the veteran's right shoulder 
nerve damage from a private physician affiliated with the 
Duke University Medical Center, Division of Orthopaedic 
Surgery, Kevin P. Speer, MD.  Dr. Speer wrote as follows:  

I have reviewed the notes and records of [the 
veteran], a patient of the Durham VA Medical 
Center.  He has a difficult condition in which he 
dislocated his shoulder, more than likely tore his 
rotator cuff, and sustained an axillary nerve 
injury at the same time.  It appears that the time 
to relocation of the shoulder was delayed in that 
he had to go to three hospitals first being 
Cabarrus Memorial Hospital in Concord, second being 
the VA Medical Center in Salisbury, and the third 
being our VA Medical Center here in Durham.  I am 
not sure why he had to make the trips between the 
hospitals, but I think it is a reasonable concern 
that his nerve damage was either exacerbated or 
caused by the prolonged dislocation time.  It is 
also equally possible that his nerve injury 
occurred at the time of his dislocation and that 
the prolonged time to relocation had little to do 
with his current neurologic deficit.  It is not 
possible for me to state either convincingly.  

We are cognizant of the contention the veteran voiced at the 
hearing conducted in February 1998, to the effect that he 
sustained a fracture of the right shoulder as a result of VA 
treatment (presumably, while attempts were being made to 
reduce the shoulder during the first visit to Salisbury 
VAMC).  There is no support whatsoever for this theory, in 
any of the medical evidence.  The records clearly show that, 
when the veteran first presented to the Cabarrus Memorial 
Hospital, he was diagnosed to have a glenoid fracture, which 
was confirmed by X-rays.  Since the shoulder fracture 
occurred prior to his arrival at the VA medical facilities in 
question, there is no basis to conclude that this fracture 
was in any way the result of VA treatment, and benefits 
pursuant to 38 U.S.C.A. § 1151 for the fracture are not 
warranted.  

Similarly, there is no competent evidence whatsoever to 
support the conclusion that any affirmative VA treatment 
(e.g., the reduction of the dislocated shoulder) contributed 
in any way to the onset or aggravation of right axillary 
nerve damage.  To the extent that the veteran is contending 
it was any such treatment that caused nerve damage, he is not 
shown to possess any particular medical expertise and, thus, 
he is not competent to establish a relationship between any 
VA treatment and his nerve damage.  See Tirpak and Lathan, 
both supra.


As to the theory that it was a time lapse that caused or 
aggravated the veteran's shoulder nerve damage, and in 
particular, the lapse of time between the veteran's arrival 
at the Salisbury VAMC on December 19th at 1:00 AM and the 
successful reduction of his shoulder dislocation at the 
Durham VAMC no later than 12:45 PM that afternoon, it is not 
clear that this mere passage of time can be considered 
treatment for purposes of determining entitlement to benefits 
under section 1151.  See, e.g., Jimison, supra, 13 Vet.App. 
at 78-79, holding that an administrative decision leading to 
a delay in treatment does not constitute medical care.  
Nevertheless, even if we were to assume that the veteran in 
this case was under VA treatment during this entire period, 
for purposes of determining entitlement to section 1151 
benefits, it is obvious that any conclusion that the delay in 
reducing the shoulder dislocation caused or aggravated nerve 
damage in that shoulder would be one requiring medical 
expertise.

The veteran's mere assertion of his view as to cause-and-
effect does not serve to establish it as fact, since, as 
previously indicated, as a lay person, he is not competent to 
offer medical opinions.  See Voerth v. West, 13 Vet.App. 117, 
120 (1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim.").  See also Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit, supra.

The only document that may be considered to even remotely 
address the question concerning the relationship between the 
passage of time and the onset or aggravation of the veteran's 
right shoulder nerve damage is the August 1997 statement 
offered by Dr. Speer, quoted in its entirety above.  That 
statement, however, is so ambiguously phrased that it cannot 
reasonably be read to support the proposition the veteran 
appears to assert.  


In his second sentence, Dr. Speer indicates that it was the 
veteran's initial trauma, (i.e., the shoulder separation 
which occurred prior to any pertinent VA treatment), that 
caused the nerve damage.  He then observes that there was a 
passage of time between when the shoulder separation 
occurred, and when it was relocated.  Thereafter, and in 
apparent contradiction to his earlier statement, Dr. Speer 
says that it is a "reasonable concern" that the nerve 
damage was either caused or exacerbated by the length of time 
during which the shoulder was separated.  In this regard, it 
is certainly not clear what was meant when Dr. Speer 
indicated that the dislocation time raised a "reasonable 
concern" as to the cause or exacerbation of the veteran's 
shoulder nerve damage, but it unquestionably could not be 
taken to mean more than that this lapse of time may have 
caused or aggravated the veteran's nerve damage.  Of course, 
as the dislocation time may have caused or aggravated the 
nerve damage, the implication is that it may not have done 
so.  See Warren v. Brown, 6 Vet.App. 4 (1993) (physicians' 
statements that there "could have been," or that there 
"may or may not be," a causal relationship are insufficient 
to support assertion of medical causation).

Moreover, Dr. Speer's statement does not in any way address 
the significance of the 10 hours of dislocation time that 
occurred between the time the veteran initially fell (3:00 
PM, at home) and when he first presented at a VA medical 
facility (1:00 AM, later that same night), and whether it was 
that dislocation time that may or may not have caused or 
exacerbated the veteran's nerve damage, as opposed to the 
approximately 11 hours of dislocation time that could have 
occurred while the veteran was at, or en route between, VA 
medical facilities.  In fact, there was even a significant 
lapse of time (more than six hours) between the injury and 
the veteran's arrival at Cabarrus Memorial Hospital.

Referring again to the Jimison precedent, where a veteran has 
been found ineligible to receive VA medical care, any 
increased disability due to the veteran's failure to seek 
treatment from another source is the responsibility of the 
veteran, and not VA.  See Jimison, supra, 13 Vet.App. at 78-
79.  In that case, the veteran had failed to seek private 
medical treatment after being found ineligible for further VA 
care; here, the veteran failed to accept care from a private 
facility even though he was already there.  Neither the 
veteran nor the Board is competent to determine, without 
resort to medical nexus evidence, the extent to which the 
delay caused by the veteran's declining treatment at Cabarrus 
Memorial may have led to the disability for which he seeks VA 
compensation.

We note that Dr. Speer's statement concludes by returning to 
his initial assertion, stating it is equally possible the 
veteran's nerve injury occurred at the time of the 
dislocation, and that the dislocation time had little to do 
with the veteran's current neurologic deficit.  Again, this 
is saying no more than that the time the veteran spent at, or 
between, VA facilities prior to the reduction of his shoulder 
dislocation, may or may not have caused or aggravated his 
shoulder nerve damage, and that such damage also may or may 
not have been caused by the initial injury, or by the delay 
before his admission to the private hospital and/or the delay 
before his admission to the first VA hospital.  Standing 
alone as it is, without any other competent, supporting 
evidence, such a speculative statement, in the Board's view, 
cannot be read to establish a nexus between the passage of 
time that occurred while the veteran was at, or en route 
between, VA medical facilities and the onset or aggravation 
of the veteran's right shoulder axillary nerve damage.  See 
Tirpak v. Derwinski, supra, and Obert v. Brown 5 Vet.App. 30 
(1993).  In view of this, the Board does not find this 
statement supports the veteran's contention that he incurred 
additional disability as a result of VA treatment.  

In the absence of competent (medical) evidence of a nexus 
between VA medical treatment (to include the passage of time 
between the veteran's arrival at a VA medical facility on 
December 19, 1996, and when his shoulder dislocation was 
reduced on that date), the veteran has failed to satisfy the 
threshold requirement for submitting a well-grounded claim 
for benefits pursuant to 38 U.S.C.A. § 1151, as set out in 
the judicial precedent in Jones, supra, and as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  In view of this, there is 
no duty to assist the veteran further in the development of 
his claim, and the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, supra; Grivois v. Brown, 
6 Vet.App. 136 (1994).  As claims that are not well grounded 
do not present a question of fact or law over which the Board 
has jurisdiction, the claim for compensation under 
38 U.S.C.A. § 1151 for disability arising from treatment at 
VA medical facilities in December 1996, must be denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
disability claimed to have arisen from treatment at VA 
medical facilities for a right shoulder injury in December 
1996, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

